       Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 1 of 8



 1   XAVIER BECERRA                                        ROBERT W. FERGUSON
     Attorney General of California                        Attorney General of Washington
 2   SARAH E. MORRISON                                     KELLY T. WOOD (admitted pro hac vice)
     ERIC KATZ                                             CINDY CHANG (admitted pro hac vice)
 3   Supervising Deputy Attorneys General                  Assistant Attorney Generals
     CATHERINE M. WIEMAN, SBN 222384                       Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                           Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                            800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                           Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                              Telephone: (206) 326-5493
 6   Deputy Attorneys General                               E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702                  Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board
11   [Additional Plaintiffs and Counsel Listed on
     Signature Pages]
12

13                              IN THE UNITED STATES DISTRICT COURT

14                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

15
                                                           Case: No. 20-cv-04869-WHA
16
     STATE OF CALIFORNIA, et al.,                          Related to Case: No. 20-cv-04636-WHA
17
                                        Plaintiffs,
18                                                         PLAINTIFF STATES’ STATEMENT
                    v.                                     OF NONOPPOSITION TO PROPOSED
19                                                         INTERVENOR DEFENDANT STATES’
     ANDREW R. WHEELER, et al.,                            MOTION TO INTERVENE
20
                                      Defendants.
21

22

23

24
            On August 28, 2020, the States of Louisiana, Montana, Arkansas, Mississippi, Missouri,
25
     Texas, West Virginia, and Wyoming (Intervenor States) moved to intervene in the above-
26
     captioned matters on behalf of Defendants, Andrew R. Wheeler and the United States
27
     Environmental Protection Agency. Dkt. No. 53. Pursuant to Local Civil Rule 7-3(b), Plaintiffs,
28
                                                       1
                         PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
       Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 2 of 8



 1   the States of Washington, California, New York, Colorado, Connecticut, Illinois, Maine,
 2   Maryland, Michigan, Minnesota, Nevada, New Jersey, New Mexico, North Carolina, Oregon,
 3   Rhode Island, Vermont, Wisconsin, the Commonwealths of Massachusetts and Virginia, the
 4   District of Columbia, and the California Water Resources Control Board (Plaintiff States), hereby
 5   submit this Statement of Nonopposition to Intervenor States’ motion to intervene.
 6           Plaintiff States’ nonopposition to Intervenor States’ motion should not be construed as
 7   agreement with any legal or factual assertions in the motion, which relate to the underlying merits
 8   of the above-captioned action. Plaintiff States strongly dispute Intervenor States’
 9   characterizations of the bases for several section 401 certification decisions discussed in the
10   motion, as well as Intervenor States’ contentions that Plaintiff States have acted beyond the
11   authority reserved to them by Congress in the Clean Water Act.
12

13   Dated: September 11, 2020                             Respectfully submitted,
14

15   XAVIER BECERRA                                        ROBERT W. FERGUSON
     Attorney General of California                        Attorney General of Washington
16   SARAH E. MORRISON
     ERIC KATZ                                             /s/ Kelly T. Wood
17   Supervising Deputy Attorneys General                  KELLY T. WOOD (admitted pro hac vice)
     CATHERINE M. WIEMAN                                   CINDY CHANG (admitted pro hac vice)
18   ADAM L. LEVITAN                                       Assistant Attorneys General
     BRYANT B. CANNON                                      Washington Office of the Attorney General
19   LANI M. MAHER                                         Environmental Protection Division
     Deputy Attorneys General                              800 5th Avenue, Suite 2000, TB-14
20                                                         Seattle, WA 98104-3188
     /S/ TATIANA K. GAUR_____________                      Telephone: (206) 326-5493
21   Tatiana K. Gaur, Deputy Attorney General              E-mail: Kelly.Wood@atg.wa.gov
     Attorneys for Plaintiff State of California, by       Attorneys for Plaintiff State of Washington
22   and through Attorney General Xavier Becerra
     and the State Water Resources Control Board
23

24

25

26

27

28
                                                       2
                       PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
       Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 3 of 8



 1   LETITIA JAMES                                    For the STATE OF COLORADO
     Attorney General of the State of New York
 2                                                    PHILIP J. WEISER
     /s/ Brian Lusignan                               Attorney General of Colorado
 3   BRIAN LUSIGNAN (admitted pro hac vice)
     Assistant Attorney General
 4   Office of the Attorney General                   /s/ Carrie Noteboom
     Environmental Protection Bureau                  CARRIE NOTEBOOM (admitted pro hac vice)
 5   28 Liberty Street                                ANNETTE QUILL (admitted pro hac vice)
     New York, NY 10005                               Ralph L. Carr Colorado Judicial Center
 6   (716) 853-8465                                   1300 Broadway, 10th Floor
     Fax: (716) 853-8579                              Denver, CO 80203
 7   E-mail: brian.lusignan@ag.ny.gov                 Telephone: (720) 508-6000
     Attorneys for Plaintiff State of New York        E-mail: Carrie.noteboom@coag.gov
 8                                                    E-mail: Annette.quill@coag.gov
 9

10   For the STATE OF CONNECTICUT                     For the STATE OF ILLINOIS
11   WILLIAM TONG                                     KWAME RAOUL
     Attorney General of Connecticut                  Attorney General of Illinois
12

13   /s/ Jill Lacedonia
     JILL LACEDONIA, (admitted pro hac vice)          /s/ Jason E. James
14   Assistant Attorney General                       MATTHEW J. DUNN
     Connecticut Office of the Attorney General       Chief, Environmental Enforcement/Asbestos
15   165 Capitol Ave.                                 Litigation Division
     Hartford, CT 06106                               JASON E. JAMES (admitted pro hac vice)
16   Telephone: (860) 808 5250                        Assistant Attorney General
     E-mail: Jill.lacedonia@ct.gov                    69 W. Washington Street, 18th Floor
17                                                    Chicago, IL 60602
                                                      Telephone: (312) 814-0660
18                                                    E-mail: jjames@atg.state.il.us
19

20   For the STATE OF MAINE                           For the STATE OF MARYLAND
21   AARON M. FREY                                    BRIAN E. FROSH
     Attorney General of Maine                        Attorney General of Maryland
22

23                                                    /s/ John B. Howard, Jr.
     /s/ Jillian R. O’Brien                           JOHN B. HOWARD, JR. *
24   JILLIAN R. O’BRIEN, CA SBN 251311                Special Assistant Attorney General
     Assistant Attorney General                       Office of the Attorney General
25   6 State House Station                            300 Saint Paul Place, 20th Floor
     Augusta, ME 04333                                Baltimore, MD 21202
26   Telephone: (207) 626-8800                        Telephone: (401) 576-6970
     E-mail: Jill.obrien@maine.gov                    E-mail: jbhoward@oag.state.md.us
27

28
                                                  3
                     PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
       Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 4 of 8



 1   For the COMMONWEALTH OF                         For the STATE OF MICHIGAN
     MASSACHUSETTS
 2                                                   DANA NESSEL
     MAURA HEALEY                                    Attorney General of Michigan
 3   Attorney General of Massachusetts
 4
                                                     /s/ Gillian E. Wener
 5    /s/ Matthew Ireland                            GILLIAN E. WENER*
      MATTHEW IRELAND (admitted pro hac vice)        Assistant Attorney General
 6    TURNER SMITH (admitted pro hac vice)           Michigan Department of Attorney General
      Assistant Attorneys General                    Environment, Natural Resources and
 7    Office of the Attorney General                 Agriculture Division
      Environmental Protection Division              P.O. Box 30755
 8    One Ashburton Place, 18th Floor                Lansing, MI 48909
      Boston, MA 02108                               Telephone: (517) 335-7664
 9    (617) 727-2200                                 E-mail: wenerg@michigan.gov
      E-mail: Matthew.ireland@mass.gov
10    E-mail: Turner.smith@mass.gov
11

12
      For the STATE OF MINNESOTA                     For the STATE OF NEVADA
13
      KEITH ELLISON                                  AARON D. FORD
14    Attorney General of Minnesota                  Attorney General of Nevada
15
                                                     /s/ Heidi Parry Stern
16    /s/ Peter N. Surdo                             HEIDI PARRY STERN (admitted pro hac vice)
      PETER N. SURDO (admitted pro hac vice)         Solicitor General
17    Special Assistant Attorney General             Office of the Nevada Attorney General
      Minnesota Attorney General                     555 E. Washington Ave., Ste. 3900
18    445 Minnesota St.                              Las Vegas, NV 89101
      Town Square Tower Suite 1400                   E-mail: hstern@ag.nv.gov
19    St. Paul, MN 55101
      Telephone: (651) 757-1061
20    E-mail: Peter.surdo@ag.state.mn.us
21

22

23

24

25

26

27

28
                                                 4
                     PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 5 of 8



 1   For the STATE OF NEW JERSEY                      For the STATE OF NEW MEXICO
 2   GURBIR S. GREWAL                                 HECTOR BALDERAS
     Attorney General of New Jersey                   Attorney General of New Mexico
 3

 4   /s/ Lisa Morelli                                 /s/ William G. Grantham
     LISA MORELLI, Cal. SBN 137092                    WILLIAM G. GRANTHAM*
 5   Deputy Attorney General                          Assistant Attorney General
     Environmental Permitting and Counseling          Consumer & Environmental Protection
 6   R.J. Hughes Justice Complex                      Division
     P.O. Box 093                                     P.O. Drawer 1508
 7   Trenton, NJ 08625                                Santa Fe, NM 87504-1508
     Telephone: (609) 376-2804                        Telephone: (505) 717-3520
 8   E-mail: Lisa.Morrelli@law.njoag.gov              E-mail: wgrantham@nmag.gov
 9

10

11   For the STATE OF NORTH CAROLINA                  For the STATE OF OREGON
12   JOSHUA H. STEIN                                  ELLEN F. ROSENBLUM
     Attorney General of North Carolina               Attorney General of Oregon
13

14   /s/ Taylor H. Crabtree_______________            /s/ Paul Garrahan
     DANIEL S. HIRSCHMAN                              PAUL GARRAHAN (admitted pro hac vice)
15   Senior Deputy Attorney General                   Attorney-in-Charge
     TAYLOR H. CRABTREE (admitted pro hac vice)       Natural Resources Section
16   Assistant Attorney General                       Oregon Department of Justice
     ASHER P. SPILLER                                 1162 Court St. NE
17   Assistant Attorney General                       Salem, OR 97301
     North Carolina Department of Justice             Telephone: (503) 947-4593
18   P.O. Box 629                                     E-mail: Paul.garrahan@doj.state.or.us
     Raleigh, NC 27602
19   Telephone: (919) 716-6400
     E-mail: tcrabtree@ncdoj.gov
20   E-mail: aspiller@ncdoj.gov
21

22

23

24

25

26

27

28
                                                  5
                     PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
       Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 6 of 8



 1   For the STATE OF RHODE ISLAND                   For the STATE OF VERMONT
 2   PETER F. NERONHA                                THOMAS J. DONOVAN, JR.
     Attorney General of Rhode Island                Attorney General of Vermont
 3

 4   /s/ Alison B. Hoffman                           /s/ Laura B. Murphy
     ALISON B. HOFFMAN (admitted pro hac vice)       LAURA B. MURPHY (admitted pro hac vice)
 5   Special Assistant Attorney General              Assistant Attorney General
     Office of the Attorney General                  Vermont Attorney General’s Office
 6   150 South Main Street                           Environmental Protection Division
     Providence, RI 02903                            109 State Street
 7   E-mail: ahoffman@riag.ri.gov                    Montpelier, VT 05609
                                                     Telephone: (802) 828-3186
 8                                                   E-mail: laura.murphy@vermont.gov
 9
     For the COMMONWEALTH OF VIRGINIA                For the STATE OF WISCONSIN
10
     MARK R. HERRING                                 JOSHUA L. KAUL
11   Attorney General of Virginia                    Attorney General of Wisconsin
12
     /s/ David C. Grandis_____________               /s/ Gabe Johnson-Karp__________
13   DONALD D. ANDERSON                              GABE JOHNSON-KARP (admitted pro hac
     Deputy Attorney General                         vice)
14   PAUL KUGELMAN, JR.                              Assistant Attorney General
     Senior Assistant Attorney General               Wisconsin Department of Justice
15   Chief, Environmental Section                    Post Office Box 7857
     DAVID C. GRANDIS (admitted pro hac vice)        Madison, WI 53702-7857
16   Senior Assistant Attorney General               Telephone: (608) 267-8904
     Office of the Attorney General                  Fax: (608) 267-2223
17   202 North Ninth Street                          Email: johnsonkarpg@doj.state.wi.us
     Richmond, VA 23219
18   Telephone: (804) 225-2741
     E-mail: dgrandis@ oag.state.va.us
19
                                                     For the DISTRICT OF COLUMBIA
20
                                                     KARL A. RACINE
21                                                   Attorney General for the District of
                                                     Columbia
22
                                                     /s/ Brian Caldwell__________
23                                                   BRIAN CALDWELL (admitted pro hac vice)
                                                     Assistant Attorney General
24                                                   Social Justice section
                                                     Office of the Attorney General for the
25                                                   District of Columbia
                                                     441 Fourth Street, N.W. Ste. #600-S
26                                                   Washington, D.C. 20001
                                                     Telephone: (202) 727-6211
27   * Application for admission pro hac vice        E-mail: Brian.caldwell@dc.gov
     pending or forthcoming
28
                                                 6
                     PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
      Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 7 of 8



 1                                    SIGNATURE ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4
            Dated: September 11, 2020                      /s/ Tatiana K. Gaur
 5                                                         Tatiana K. Gaur
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
                     PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION (Case No. 3:20-cv-04869-WHA)
         Case 3:20-cv-04869-WHA Document 100 Filed 09/11/20 Page 8 of 8




                              CERTIFICATE OF SERVICE

Case Name:     State of California, et al. v. Andrew Wheeler, et al.

Case No.:      3:20-cv-04869-WHA


I hereby certify that on September 11, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:


      PLAINTIFF STATES’ STATEMENT OF NONOPPOSITION TO PROPOSED
         INTERVENOR DEFENDANT STATES’ MOTION TO INTERVENE


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on
September 11, 2020, at Los Angeles, California.



               Carol Chow                                         /s/ Carol Chow
                Declarant                                             Signature




LA2020302450
